Citation Nr: 0733106	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than September 22, 
2003, for the award of service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In March 2007, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A February 1982 Board decision denied service connection 
for PTSD.

3.  Following the issuance of the February 1982 Board 
decision, a formal or informal claim for service connection 
for PTSD was not received prior to September 22, 2003.


CONCLUSION OF LAW

The requirements for an effective date prior to September 22, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

As the rating decision on appeal granted service connection, 
and assigned a disability rating and an effective date for 
the award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran exercised 
his right to appeal the effective date assigned in that 
decision, and the February 2005 statement of the case (SOC) 
properly provided notice on the downstream issue of the 
effective date of an award.  March 2006 correspondence 
provided additional notice.  Neither the veteran nor his 
representative has alleged that notice in this case was less 
than adequate.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a Board hearing at the RO and a transcript of his 
testimony at that hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2006).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Analysis

The veteran asserts that he is entitled to an effective date 
earlier than September 22, 2003, for the grant of service 
connection for PTSD.  He claims that his effective date 
should be sometime in 1980, as this is the date he originally 
applied for service connection for PTSD.  He and his 
representative contend that VA erroneously diagnosed a 
personality disorder when contemporaneous private treatment 
records show diagnoses including "Vietnam Syndrome."  He 
believes that VA erred in not obtaining private treatment 
records in 1980 that show a PTSD diagnosis.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2007).  The effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2007).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen" where the claim 
is for an already service-connected condition.  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a claim 
for compensation denied because the service-connected 
disability was not of compensable degree.  The "mere 
presence" of medical evidence in the record concerning a 
disability does not establish an intent on the part of the 
veteran to seek service connection for that disorder.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In considering the evidence of record under the applicable 
laws and regulations, the Board finds that the veteran is not 
entitled to an effective date earlier than September 22, 
2003, for service connection for PTSD.  Initially, a February 
1982 Board decision denied service connection for a 
psychiatric disorder on the basis that there was no evidence 
of a current psychiatric disorder and the veteran's diagnosed 
personality disorder was not a disability for VA purposes.  
That decision became final when it was issued and was binding 
on the veteran based on evidence then of record.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100, 20.1104(a)(1)(2007).  

An exception to the finality of the 1982 Board decision is 
revision of the decision based on clear and unmistakable 
error (CUE).  See 38 C.F.R. § 3.105.  Since the veteran and 
his representative have not raised a motion for revision of 
the February 1982 Board decision based on CUE, an effective 
date earlier than the February 1982 denial is not for 
consideration.  Thus, the Board's attention must focus on 
records received between the period from February 1982, (the 
date of the Board's decision) and October 29, 2003 (the date 
the veteran's claim was received).

The Board has reviewed the record to determine whether the 
veteran filed an informal claim during this period, and there 
is no clear evidence that he did so.  In May 1986, he filed a 
claim for physical disabilities, but did not include a claim 
for PTSD and VA treatment records associated with the claims 
file in conjunction with these claims show no relevant 
complaints, treatment or diagnoses associated with PTSD or 
any other psychiatric disorder.  In addition, private medical 
records indicating a PTSD diagnosis as early as 1984, were 
not submitted by the veteran prior to January 2005.  In any 
event, these records may not considered an informal claim to 
reopen under the provisions of 38 C.F.R. § 3.157, since VA 
medical reports and private medical reports may only be 
recognized as informal claims to reopen, where the previously 
disallowed claim has been disallowed on the basis that the 
service-connected disability is not compensable in degree.  
In this case, the 1982 Board decision denied the veteran's 
claim for service connection for a psychiatric disorder on 
the basis that there was no competent evidence of such at the 
time of the decision.  Thus, these medical records cannot be 
considered as claims to reopen under the provisions of 38 
C.F.R. § 157.  

The Board notes that the RO has assigned an effective date of 
September 22, 2003, for the award of service connection for 
PTSD, which appears to correspond to VA treatment records 
showing hospitalization for PTSD on this date.  Although it 
is unclear, the RO may have accepted this treatment record as 
a claim to reopen under 38 C.F.R. § 3.157.  Any possible 
error in the application of the regulations, of course, 
favored the veteran.  See Williams v. Gober, 10 Vet. App. 
447, 452 (1997).  However, given that the veteran's claim of 
service connection for PTSD was received by VA on October 29, 
2003, the Board finds that there is no basis upon which to 
assign an effective date earlier than that which the RO has 
already assigned.  The preponderance of the evidence is 
against the veteran's claim for an effective date earlier 
than September 22, 2003 and the appeal must be denied.


ORDER

An effective date prior to September 22, 2003, for the grant 
of service connection for PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


